780 F.2d 1024
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)CINDY J. VERMEULEN, on behalf of herself, her children andall others similarly situated Plaintiff-Appellee,v.NOBLE KHEDER, Acting Director of the Michigan Department ofSocial Services, Defendant-Appellant,SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant.
85-1183, 85-1400
United States Court of Appeals, Sixth Circuit.
11/8/85

REMANDED
W.D.Mich., 599 F.Supp. 1217
ORDER
BEFORE:  MARTIN, JONES, and CONTIE, Circuit Judges.


1
In accordance with the agreement reached between the parties in settlement discussions conducted pursuant to Sixth Circuit Rule 18, the parties jointly move to remand this cause to the United States District Court for the Western District of Michigan for determination of the parties' joint motion filed pursuant to Rule 60(b)(b), Federal Rules of Civil Procedure,


2
Upon consideration of the motion and further considering Judge Enslen's order of September 26, 1985,


3
IT IS ORDERED that the motion be and hereby is granted.  The appeals are remanded to the district court for further proceedings.  See First National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir. 1976).